Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 11, 2019

The Court of Appeals hereby passes the following order:

A19A2313. CEDRIC BRADSHAW v. THE STATE.

      In 2009, Cedric Bradshaw was convicted of failing to register as a sex offender.
The trial court sentenced him to twenty years, to serve the first ten in confinement and
the remainder on probation. In 2017, Bradshaw was released on probation, but the
following year the State petitioned to revoke his probation based on the commission
of a new offense, and the court revoked the balance of Bradshaw’s probation.
Thereafter, Bradshaw filed a motion to modify his sentence, arguing that the trial court
was only authorized to revoke two years of probation. The trial court denied the
motion, and Bradshaw appeals. We lack jurisdiction.
      “In determining the proper procedure to follow in pursuing an appeal, the
underlying subject matter generally controls over the relief sought.” Self v. Bayneum,
265 Ga. 14, 14-15 (453 SE2d 27) (1995). Because the underlying subject matter of this
appeal is the revocation of Bradshaw’s probation, he was required to file an
application for discretionary appeal in order to appeal. See OCGA § 5-6-35 (a) (5), (b);
Todd v. State, 236 Ga. App. 757, 758 (513 SE2d 287) (1999); White v. State, 233 Ga.
App. 873, 874 (505 SE2d 228) (1998). His failure to do so deprives this Court of
jurisdiction over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/11/2019
                                              I certi fy that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my si gnature and the seal of said court
                                      hereto affixed the day and year last above written.

                                                                                        , Clerk.